DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 1 and dependent claims: “a computing system”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Chang et al. (US Publication 2018/0047150 A1, hereafter Chang), in view of Krichen et al. (US Publication 2016/0364611 A1, hereafter Krichen).
As per claim 1, Chang teaches the invention substantially as claimed including a computer-implemented method (ABSTRACT) comprising: 
receiving, by a computing system (FIG. 1B, 2 & 12), an input image associated with a test object (FIG. 1A-1B; FIG. 4A-4F); 
identifying, by the computing system, a set of edges in the input image (FIG. 6B showing edge map of image shown in FIG. 6A; para. [0028]; para. [0067]); 

selecting, by the computing system, a subset of circles from the set of circles; matching (AB: “selecting a target tube top circle based on the greatest accumulated votes”; FIG. 9A-9H; para. [0080]).
Chang does not teach the rest limitations.
Krichen teaches a method for identifying an individual through authenticating the individual’s iris (ABSTRACT). Krichen segments iris region from an acquired eye image, determines the inner and outer boundaries of the iris, and based on the determined boundaries, divides the region between the inner and outer boundaries into a plurality of rings (FIG. 1-2; para. [0076]-[0077]). Krichen further authenticates the iris of the individual by determining an optimal matching between the rings of the iris in the acquired image of the eye of the individual and the rings of a reference iris (para. [0071]). More precisely, such optimal matching is determined so as to minimize a distance, so-called matching distance between the acquired image and the reference image. This distance is computed from the iris code determined for the acquired image and the reference iris code by taking into account the selected matching between the rings of the iris (para. [0072]). When the minimized matching distance (i.e., an authentication score) is less than a predetermined threshold, the iris/individual is authenticated (AB; para. [0052]).
Taking the combined teachings of Chang and Krichen as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of 

As per claim 2, dependent upon claim 1, Chang in view of Krichen teaches that the selecting the subset of circles from the set of circles comprises: calculating, for each circle of the set of circles, a confidence measure based on a number of edge pixels falling on the circle, and selecting the subset of circles from the set of circles based on the confidence measures (Krichen FIG. 8; para. [0074]-[0080]).

As per claim 3, dependent upon claim 2, Chang in view of Krichen teaches that for each circle of the set of circles, the confidence measure is calculated further based on at least one of: a number of expected edge pixels for the circle, a number of edge pixels detected for the circle (Krichen FIG. 8; para. [0074]-[0080]), and a circumference of the circle. 

As per claim 7, dependent upon claim 1, Chang in view of Krichen teaches that the generating the authentication score based on the matching of the subset of circles to the set of reference circles comprises: comparing a set of surface textures between each circle in the subset of circles with a set of reference surface textures (Krichen FIG. 3a-3c showing implementing a normalization step of a region containing the texture of an iris (para. [0060]). Para. [0015-0038] describing details of computing a comparison matrix M and a minimized matching distance based on surface texture of the iris).



As per claim 9, dependent upon claim 1, Chang in view of Krichen teaches that the set of circles comprises concentric circles (Krichen AB “N2 of concentric rings”; FIG. 2).

Claim 11, an independent system claim, is rejected as applied to method claim 1. 

Claim 12, dependent upon claim 11, is rejected as applied to claim 2.

Claim 13, dependent upon claim 12, is rejected as applied to claim 3.

Claim 16, an independent medium claim, is rejected as applied to method claim 1. 

Claim 17, dependent upon claim 16, is rejected as applied to claim 2.

Claim 18, dependent upon claim 17, is rejected as applied to claim 3.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Chang et al. (US Publication 2018/0047150 A1, hereafter Chang), in view of Krichen et al. (US Publication 2016/0364611 A1, hereafter Krichen), as applied above to claim 1, and further in view of Hoy et al. (US Publication 2017/0099140 A1, hereafter Hoy).
As per claim 10, Chang in view of Krichen does not teach the recited limitations.
Hoy discloses a method for using everyday object, such as ball bearing, as an authenticator (para. [0064]). 
Taking the combined teachings of Chang, Krichen and Hoy as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including ball bearing as a test object in order to authenticate the ball bearing. 

Allowable Subject Matter
Claims 4-6, 14-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664